Title: From George Washington to Anthony Whitting, 9 June 1793
From: Washington, George
To: Whitting, Anthony



Mr Whitting,
Philadelphia [Sunday] June 9th 1793

In due course of Post I have received you letters of the 31st of May & 5th instant; and was equally surprized & concerned to find by the last, that your health was in the declining, & precarious State you describe it to be because you had not given the least intimation thereof in any other letter, since my departure from Mount Vernon. I can only repeat now, what I have often done before, that it is by no means my desire that you should expose yourself in the discharge of my business; or use greater exertions than your strength will bear; or more exercise than is good for your health; or, in a word, to attempt any thing that the Doctr shall not think proper for you: for having a full view of the State of my Plantations in your mind, & knowing the design of

each, you can, from the Weekly reports (which may be made to you oftener by the Overseers, if necessary) give such directions as would naturally result from them. which is the best expedient, both for yourself and me, that occurs to me at this moment—being unable since the receipt of your letter to think of a single person whose qualifications would fit him for the superintendence of my business. If any such has occured to you, I would thank you for naming him, hoping, nevertheless, that occasion will not require one, but having a proper character in view may not be amiss, whether wanting or not. From my own experience (& the measure was recommended to me by eminent Physicians) wearing flannel next the skin is the best cure for, & preventative of the Rheumatism I ever tried. And for your other complaint, which you suppose to be in your lungs, a vegitable and milk diet I should suppose would be proper; avoiding as much as possible animal food. Of this however the Doctor must be a better judge; and if you chuse to have any in these parts consulted and will state, or get your case stated, I will lay it before the person highest in reputation here as a Physician, & send you the result. I shall endeavor to be at Mount Vernon by the first of next month; but the nature of public business is, and likely to remain such, that I dare not promise at that, or any other time, to be there; & happen when it will, my stay must be short, as I cannot be long absent from the Seat of the Government whilst matters are so delicately situated as they are at present. If you have, or could procure a few Oats against I arrive they would be acceptable to my horses—I shall bring only 4. or at most five with me; nor shall I be able to stay more than 10 days at farthest.
You may tell the Gardener that as I am not fond of changing—and as I am sure he would very soon find his error in leaving me—I will allow him £30 pr Ann. that is to say 100. dollars provided he will engage to stay two years at that rate; will allow him the same perquisite of the Garden when I am from home he now enjoys; and a horse Six times a year to ride to Alexandria provided he is not kept out of Nights. With respect to his wife, after increasing his own wages so considerably, I must be well informed what services she is to render before I shall agree to make any further allowance to him, in addition for her. for I should think that he himself, or the woman—or any other who is actuated by a just & honest way of thinking, will readily acknowledge

that giving her Provisions is an adequate compensation for the trouble of weighing out, & receiving in, the work of the Spinners once a week, if all the intermediate time is devoted to her own business. If she does more than this for me, the case differs from my conception of it; & from what I had in view at the time she was first spoken to, for then it was my full expectation that after the 4th of March I should return to a permanent residence at Mount Vernon⟨,⟩ and in that case to have made her House keeper; which, from the nature of the Office, would have occupied her whole time, and of course would have entitled her to a proportionate reward. But if she has not done nor is likely to do more than weigh out & receive in Work, & receives her provision for this, there is no cause that I am able to discover, for enhancing their wages on that acct.
The weather cannot have been more wet with you, than it has been here until thursday last; since then it has been dry with a hot sun, which will recover the looks of the Corn if you can, in addition, extricate it from the Grass & Weeds. As you still th⟨ink⟩ that the Easterly winds we have had will injure the Wheat, let me know how you expect it will be effected by them: whether by smut—Rust—whiteheads—or something else. I see nothing now to injure the grain expect by its not filling; by its taking the rust—or lodging.
As it was intended that the first sown buck wheat should ripen a sufficiency of seed to sow the ground a second time, I should hope this second operation would recover the ground from the bad condition it has been thrown into by the preceeding Rains, & prepare it finely for Wheat; tho’ it may occasion the sowing of it later than my inclination would wish it to be. My fears are more alive against damage from drought, if the Easterly Winds cease, than from the rains which they have occasioned. a long drought after so much wet would be very injurious to the Corn; second cutting of grass, &ca; besides baking the ground so hard as to render it impossible—in a manner—to work it properly. If this should happen, let the ground intended for the reception of grass be well broken with Rollers before sowing, that it may be laid level & smooth.
I wish with all my heart the Potatoes at Mansion house were planted, & that the Crop may be productive. It is growing full late for this business, & of course hazardous—wch I regret more

as I am resolved, henceforward, to plant them between the Corn rows at Dogue run farm, if at no other. I have never yet seen any thing to induce me to believe that the Crop of Corn is lessened thereby, and sure I am the Wheaten Crop which follow, is not; of course the Potatoes is all gain.
I would not have you ask the white thorn plants from Mr Thomson Mason as matter of favor; but if you should, at any time, fall in with him, it could give no offence to ask if he would sell those which grow in the open field adjoining numbers 7 & 8 at River farm—and, if the price is reasonable, to buy them.
When I consented to give up the first set of Mules that were chosen for my carriage, it was because I was told they did not match well, or promise much—but that others were coming on, from which a very good set could be drawn. It is after these latter I have been enquiring, & wish care to be taken.
I do not conceive that the streng⟨th⟩ of a joist, or sleeper, consists in its width but in the depth; however, if Green think⟨s⟩ those designed for the treading floor are too slight the evil is easily remedied by putting in more of them, that is—placing them nearer together.
What is the matter with long James that he is for ever on the sick list? Is there any apparent cause for it? by this I mean, has the fever—a dise⟨n⟩tary—or any thing that will speak for itself? or, is the complaint—Pains—wch may be real, or feigned; the last of which can, at any time, be assumed, & very often is.
By Ellwood, who talks of Sailing on tuesday, but who will not in all probability leave this before Thursday, if then you will receive sundry parcels according to the enclosed list, which may be brought from Alexandria when the Boat goes up with flour to Colo. Hooe.
I sincerely wish you may be perfectly restored to health being your well wisher and friend

Geo: Washington

